Exhibit 10.2

 

EXECUTION COPY

 

THIRD AMENDED AND RESTATED

IMS HEALTH GUARANTY

 

by

 

IMS HEALTH INCORPORATED

 

for and in favor of

 

UTRECHT-AMERICA FINANCE CO.

 

and

 

EDAM, L.L.C.

 

Effective as of March 17, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1. Definitions

 

 

 

SECTION 2. Obligations

 

 

 

SECTION 3. Obligation Absolute

 

 

 

SECTION 4. Waiver

 

 

 

SECTION 5. Subrogation

 

 

 

SECTION 6. Costs of Enforcement

 

 

 

SECTION 7. Representations and Warranties

 

 

 

SECTION 8. Covenants

 

 

 

SECTION 9. IMS Health Events

 

 

 

SECTION 10. Amendments, Etc

 

 

 

SECTION 11. Addresses for Notices

 

 

 

SECTION 12. No Waiver; Remedies

 

 

 

SECTION 13. Accounting Terms

 

 

 

SECTION 14. Assignment

 

 

 

SECTION 15. Severability

 

 

 

SECTION 16. Governing Law

 

 

 

SECTION 17. Waiver of Jury Trial

 

 

 

SECTION 18. Scope of Agreement; Termination

 

 

 

SECTION 19. Survival

 

 

i

--------------------------------------------------------------------------------


 

This THIRD AMENDED AND RESTATED IMS HEALTH GUARANTY (the “Agreement”) is given
by IMS HEALTH INCORPORATED, a Delaware corporation (“IMS Health”), as of the
17th day of March, 2005, for and in favor of Utrecht-America Finance Co., a
Delaware corporation (“Utrecht”), and Edam, L.L.C., a Delaware limited liability
company (“Edam,” and together with Utrecht, the “Investors”), as Class A
Members, and each of those other persons who become Class A Members of IMS
Health Licensing Associates, L.L.C., a Delaware limited liability company (the
“IMS Health LLC”).

 

INTRODUCTION

 

IMS Health, IMS AG, the Investors and Coordinated Management Systems, Inc.
(“CMS”) were partners in IMS Health Licensing Associates, L.P., a Delaware
limited partnership (the “IMS Health Partnership”), pursuant to the Eighth
Amended and Restated Agreement of Limited Partnership of IMS Health Licensing
Associates, L.P., effective as of July 1, 2003 (the “Partnership Agreement”),
until 9:05 A.M., New York time on the date hereof, whereupon the IMS Health
Partnership was converted (the “Conversion”) to a Delaware limited liability
company.

 

IMS Health, IMS AG, the Investors and CMS are currently members of the IMS
Health LLC pursuant to the Agreement of Limited Liability Company of IMS Health
Licensing Associates, L.L.C. effective as of the date hereof (the “Operating
Agreement”). Each of IMS AG and CMS is a Wholly Owned Affiliate of IMS Health.

 

As a material inducement to the Investors to consent to the Conversion and enter
into the Operating Agreement, IMS Health has agreed to enter into this Agreement
for and in favor of the Investors, pursuant to which IMS Health guarantees
certain obligations of the IMS AG and CMS and has agreed to other covenants and
representations and warranties as set forth herein. This Agreement completely
amends, restates and supersedes that certain Second Amended and Restated IMS
Health Guaranty in favor of the Investors made by IMS Health and effective as of
July 1, 2003.

 

NOW, THEREFORE, in consideration of the premises, IMS Health hereby agrees, for
the benefit and in favor of the Investors and their successors and assigns
(collectively referred to herein, together with their respective officers,
directors, employees, agents and Affiliates, as the “Indemnitee”), as follows:

 


SECTION 1. DEFINITIONS.

 

Capitalized terms used in this Agreement which are defined in the Operating
Agreement and not otherwise defined herein shall have the respective meanings
set forth in the Operating Agreement. All other capitalized terms used in this
Agreement shall have the respective meanings set forth below:

 

“1934 Act” means the U.S. Securities and Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

“1993 Contribution Agreement” means that certain Contribution Agreement dated as
of July 6, 1993 pursuant to which CMS contributed the intangible assets
specified therein to the IMS Health Partnership.

 

“1997 Contribution Agreement” means that certain Contribution Agreement dated as
of January 1, 1997 pursuant to which CMS contributed the intangible assets
specified therein to the IMS Health Partnership.

 

“1998 Contribution Agreement” means that certain Contribution Agreement dated as
of April 29, 1998 pursuant to which CMS contributed the intangible assets
specified therein to the IMS Health Partnership.

 

“2000 Contribution Agreement” means that certain Contribution Agreement entered
into on July 31, 2000 and effective as of July 1, 2000 pursuant to which CMS
contributed the software and database assets specified therein to the IMS Health
Partnership.

 

“2003 Contribution Agreement” means that certain Contribution Agreement dated as
of July 1, 2003 pursuant to which CMS contributed the software and database
assets specified therein to the IMS Health Partnership.

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any officer, director or general partner of such Person, or (iii) any
Person who is an officer, director, general partner or trustee of any Person
described in clauses (i) or (ii) of this sentence. For purposes of this
definition, the term “control,” (including, with correlative meanings, the terms
“controlling,” “controlled by” or “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. “Wholly Owned Affiliate” of any Person
means (i) an Affiliate of such Person 100% of the capital stock (or its
equivalent in the case of entities other than corporations) of which is owned
beneficially by such Person, directly or indirectly, through one or more Wholly
Owned Affiliates, or by any Person who, directly or indirectly, owns
beneficially 100% of the capital stock (or its equivalent in the case of
entities other than corporations) of such Person, and (ii) an Affiliate of such
Person who, directly or indirectly, owns beneficially 100% of the capital stock
(or its equivalent in the case of entities other than corporations) of such
Person; provided that, for purposes of determining the ownership of the capital
stock of any Person, de minimis amounts of stock held by directors, nominees and
similar persons pursuant to statutory or regulatory requirements shall not be
taken into account.

 

“Class A Member” means any Person who (i) is referred to as such in the
introductory statement of this Agreement or who has become a substituted Class A
Member pursuant to the terms of the Operating Agreement, and (ii) has not ceased
to be a Class A Member.

 

2

--------------------------------------------------------------------------------


 

“CMS” means Coordinated Management Systems, Inc., a Delaware corporation, or any
successor in interest.

 

“Consolidated Subsidiary” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statement of such Person in accordance with GAAP.

 

“Control” means beneficial ownership of, or control or power to vote,
outstanding securities of IMS Health representing more than 25% of the aggregate
ordinary voting power represented by the issued and outstanding securities of
IMS Health.

 

“Conversion” has the meaning set forth in the Introduction to this Agreement.

 

“Debt” has the meaning set forth in Section 8(d)(i) hereof.

 

“Edam” means Edam, L.L.C., a Delaware limited liability company.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

 

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(c) of the Code) as IMS Health or is under common control (within the
meaning of Section 414(c) of the Code) with IMS Health.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authority” means (i) any governmental or political subdivision
thereof whether foreign or domestic, federal, state, county, municipal or
regional or any other governmental authority, (ii) any agency or instrumentality
of any such government, policy subdivision or other governmental entity,
(iii) any court, arbitral tribunal or arbitrator and (iv) any non-governmental
regulating body, to the extent that the rules, regulations or orders of such
body have the force of law.

 

“Guaranty” has the meaning set forth in Section 2(a) hereof.

 

“IMS AG” means IMS AG, a Swiss corporation (and successor in interest to IMS
Pharminform Holding AG), or any successor in interest.

 

“IMS Health” means IMS Health Incorporated (f/k/a Cognizant Corporation), a
Delaware corporation, or any successor in interest.

 

“IMS Health Event” has the meaning set forth in Section 9 hereof.

 

“IMS Health LLC” means IMS Health Licensing Associates, L.L.C., a Delaware
limited liability company, and any successor in interest.

 

3

--------------------------------------------------------------------------------


 

“IMS Health Partnership” has the meaning set forth in the Introduction to this
Agreement.

 

“Indebtedness” means, as to any Person, at a particular time without
duplication, (i) all indebtedness of such Person for borrowed money or on
account of advances made to such Person or for the deferred purchase price of
property (excluding accounts payable to trade creditors for goods and services
which are incurred in the ordinary course of business and on customary trade
terms), in respect of which such Person is liable or evidenced by any bond,
debenture, note or other instrument; (ii) indebtedness arising under acceptance
facilities and the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder; (iii) all
liabilities secured by any lien on any property owned by such Person even though
it has not assumed or otherwise become liable for the payment thereof;
(iv) obligations under leases which have been, or under GAAP are required to be,
capitalized; and (v) all indebtedness of others with respect to which such
Person has provided a guarantee or otherwise has agreed to become directly or
indirectly liable.

 

“Indemnitee” has the meaning set forth in the Introduction to this Agreement.

 

“Investment Documents” means this Agreement, the Operating Agreement, the 1993
Contribution Agreement, the 1997 Contribution Agreement, the 1998 Contribution
Agreement, the 2000 Contribution Agreement, the 2003 Contribution Agreement and
the Partnership Agreement.

 

“Investors” means Utrecht and Edam collectively.

 

“Legal Restriction” means any federal, state, local or foreign statute, law
(including common law), regulation, ordinance, code, rule, judgment, order,
writ, injunction, decree, Permit, concession, grant, franchise, license,
agreement or other governmental restriction, or any applicable interpretation,
guideline or other policy document issued by a Governmental Authority or its
staff, to the extent that such interpretation, guideline or policy has the force
of law or would customarily be complied with in the ordinary course of conduct
of business by a Person subject to such interpretation, guideline or policy.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financial lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction in respect of
any of the foregoing).

 

“Margin Stock” has the meaning given to such term in Regulation U of the Federal
Reserve Board, 12 C.F.R. § 221 et seq.

 

“Material Subsidiary” means, at any time, any Subsidiary of IMS Health other
than the IMS Health LLC that (i) is any of the IMS AG or CMS (ii) has total
assets (as

 

4

--------------------------------------------------------------------------------


 

shown on the most recent balance sheet of such Subsidiary prepared in accordance
with GAAP) of U.S. $150,000,000 or more.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by IMS Health or any ERISA
Affiliate and which is covered by Title IV of ERISA.

 

“Operating Agreement” has the meaning set forth in the Introduction to this
Agreement.

 

“Partnership Agreement” has the meaning set forth in the Introduction to this
Agreement.

 

“Performance Obligations” has the meaning set forth in Section 2(a) hereof.

 

“Permit” means any application, action, approval, consent, waiver, exemption,
variance, franchise, order, permit, certificate, authorization, right or license
of or from any Person.

 

“Person” means any individual, partnership (whether general or limited and
whether domestic or foreign), limited liability company, corporation, trust,
estate, association, custodian, nominee or other entity.

 

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA, and any “employee welfare benefit plan”, as defined in Section 3(1) of
ERISA.

 

“Restricted Margin Stock” means Margin Stock owned by IMS Health or any
Subsidiary which represents not more than 331/3% of the aggregate value
(determined in accordance with Regulation U), on a consolidated basis, of the
property and assets of the Company and its Subsidiaries (other than any Margin
Stock) that is subject to the provisions of Section 8(d) hereof.

 

“Subsidiary” means, as to any Person (i) any corporation of which at least a
majority of the outstanding shares of stock whose class or classes have by the
terms thereof ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether or not at the time stock
of any other class or class of such corporation shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person and (ii) any partnership or other entity in which such Person or one
or more Subsidiaries of such Person shall have an ownership or controlling
interest (whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%). “Wholly Owned Subsidiary” of any
Person means any Subsidiary of which all of such shares or ownership interests,
other than (in the case of a corporation) directors’ qualifying shares, are so
owned or controlled.

 

“Unrestricted Margin Stock” means any Margin Stock owned by IMS Health or any
Subsidiary which is not Restricted Margin Stock.

 

5

--------------------------------------------------------------------------------


 

“Utrecht” means Utrecht-America Finance Co., a Delaware corporation.

 


SECTION 2. OBLIGATIONS.

 


(A)                                  PERFORMANCE GUARANTY. IMS HEALTH HEREBY
ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY GUARANTEES TO EACH INDEMNITEE THE
DUE AND PUNCTUAL PERFORMANCE BY IMS AG AND CMS OF THE TERMS, CONDITIONS,
UNDERTAKINGS, COVENANTS, OBLIGATIONS AND INDEMNITIES TO BE PERFORMED OR OBSERVED
BY THEM UNDER THE OPERATING AGREEMENT AND EACH OTHER INVESTMENT DOCUMENT TO
WHICH ANY OF THEM IS A PARTY, AS APPLICABLE, AND UNDER APPLICABLE LAW (SUCH
OBLIGATIONS OF PERFORMANCE ARE HEREINAFTER REFERRED TO AS THE “PERFORMANCE
OBLIGATIONS;” SUCH GUARANTY OF THE PERFORMANCE OBLIGATIONS IS HEREINAFTER
REFERRED TO AS THE “GUARANTY”).


 


(B)                                 GENERAL INDEMNIFICATION.


 


(I)                                     IMS HEALTH HEREBY AGREES, ABSOLUTELY,
UNCONDITIONALLY AND IRREVOCABLY, TO INDEMNIFY AND HOLD HARMLESS, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, EACH INDEMNITEE FROM ALL LIABILITY, LOSS OR DAMAGE
(INCLUDING WITHOUT LIMITATION ANY SPECIAL, INDIRECT, DIRECT, OR CONSEQUENTIAL
DAMAGES) AND REASONABLE OUT-OF-POCKET COSTS AND EXPENSES ANY OF THEM MAY INCUR
OR SUFFER (INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES AND EXPENSES)
AS A RESULT OF ANY MISSTATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY
REPRESENTATION OR WARRANTY MADE BY IMS HEALTH, IMS AG OR CMS IN, OR ANY BREACH
OR DEFAULT BY ANY OF THEM IN THE DUE AND PUNCTUAL PERFORMANCE OF ANY COVENANT,
OBLIGATION OR INDEMNITY UNDER, ANY INVESTMENT DOCUMENT TO WHICH ANY OF THEM ARE
PARTIES.


 


(II)                                  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IMS HEALTH AGREES TO PAY EACH CLASS A MEMBER DELAY DAMAGES FOR
(X) THE FAILURE BY THE LIQUIDATOR TO PAY THE FULL AMOUNT OF SUCH CLASS A
MEMBER’S CAPITAL ACCOUNT WITHIN THE TIME PERIOD REQUIRED BY SECTION 12.02 OF THE
OPERATING AGREEMENT, (Y) THE FAILURE BY ANY IMS HEALTH MEMBER OR ITS DESIGNEE TO
PAY THE PURCHASE PRICE TO ANY CLASS A MEMBER WITHIN THE TIME PERIOD REQUIRED IN
SECTION 14.03 OF THE OPERATING AGREEMENT, OR (Z) THE FAILURE OF THE IMS HEALTH
LLC TO DISTRIBUTE AND PAY TO SUCH CLASS A MEMBER ON THE APPLICABLE RETIREMENT
DATE THE AMOUNTS REQUIRED TO BE SO DISTRIBUTED AND PAID PURSUANT TO
SECTION 10.08(B) OF THE OPERATING AGREEMENT. DELAY DAMAGES FOR ANY SUCH CLASS A
MEMBER SHALL BE IN AN AMOUNT, ACCRUED AND PAYABLE DAILY WITHOUT DEMAND,
CALCULATED AS THE EXCESS, IF ANY, OF (A) AN AMOUNT EQUAL TO INTEREST AT 2.5% PER
ANNUM IN EXCESS OF THE LONDON INTER BANK OFFERED RATE AT APPROXIMATELY
11:00 A.M. LONDON TIME ON SUCH DAY FOR THREE-MONTH EURODOLLAR DEPOSITS OFFERED
BY PRIME BANKS IN THE EURODOLLAR MARKET ON THE AMOUNT NOT DISTRIBUTED OR PAID
OVER (B) ANY AMOUNT OF PRIORITY RETURN (WHETHER DISTRIBUTED OR PAID AS PART OF
THE PURCHASE PRICE) PAID TO SUCH CLASS A MEMBER.


 


SECTION 3. OBLIGATION ABSOLUTE.

 

To the maximum extent permitted by law, the obligation of IMS Health under the
Guaranty shall be absolute and unconditional irrespective of:

 


(A)                                  ANY LACK OF VALIDITY OR ENFORCEABILITY OF
ANY OF THE PERFORMANCE OBLIGATIONS OR ANY PROVISION OF APPLICABLE LAW OR
REGULATION PURPORTING TO PROHIBIT THE PERFORMANCE OBLIGATIONS; OR

 

6

--------------------------------------------------------------------------------


 


(B)                                 ANY CHANGE IN THE TIME, MANNER OR PLACE OF
PERFORMANCE, OR IN ANY OTHER TERM, OF ALL OR ANY OF THE PERFORMANCE OBLIGATIONS,
OR ANY OTHER AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM THE
INVESTMENT DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY INCREASE IN OR
MODIFICATION OF THE PERFORMANCE OBLIGATIONS OR THE DISSOLUTION OF THE IMS HEALTH
LLC; OR


 


(C)                                  ANY CHANGE, RESTRUCTURING OR TERMINATION OF
THE CORPORATE STRUCTURE, EXISTENCE OR OWNERSHIP OF THE IMS HEALTH LLC, IMS AG OR
CMS; OR


 


(D)                                 ANY OTHER CIRCUMSTANCE, INCLUDING WITHOUT
LIMITATION ANY STATUTE OF LIMITATION, WHICH MIGHT OTHERWISE CONSTITUTE A DEFENSE
(OTHER THAN A DEFENSE OF PAYMENT OR PERFORMANCE) AVAILABLE TO, OR A DISCHARGE
OF, IMS AG, CMS OR IMS HEALTH OR A GUARANTOR OR INDEMNITOR GENERALLY; OR


 


(E)                                  ANY ACT OR OMISSION OF ANY INDEMNITEE OR
ANY PAST OR FUTURE INDEMNITEE; OR


 


(F)                                    THE EXISTENCE OF ANY CLAIMS, SETOFF OR
OTHER RIGHT THAT IMS HEALTH MAY HAVE HEREUNDER OR UNDER ANY OTHER DOCUMENT AT
ANY TIME AGAINST ANY INDEMNITEE, THE IMS HEALTH LLC, IMS AG, CMS OR ANY OTHER
PERSON (BUT THE FOREGOING SHALL NOT CONSTITUTE A WAIVER OR SURRENDER OF ANY SUCH
RIGHTS).


 

Without limiting the generality of the foregoing, IMS Health’s liability
hereunder shall extend to all liability, loss or damage and reasonable
out-of-pocket costs and expenses incurred or suffered by an Indemnitee arising
from any breach of or failure to perform any Performance Obligations for which
IMS AG or CMS would have been obligated under the Investment Documents but for
the fact that such Performance Obligation is unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
IMS AG or CMS, as the case may be. The obligations of IMS Health under this
Agreement are independent of the Performance Obligations and a separate action
or actions may be brought and prosecuted against IMS Health to enforce this
Agreement, irrespective of whether any action is brought against IMS AG or CMS
or whether IMS AG or CMS is joined in any such action or actions. Such action or
actions may be brought by the Indemnitee without the necessity of joining any
prior Indemnitee in such action or actions. IMS Health’s obligations under this
Agreement shall continue to be effective or be reinstated, as the case may be,
if at any time any payment by IMS Health, IMS AG or CMS in satisfaction of any
of their respective Performance Obligations is rescinded or must otherwise be
returned upon the insolvency, bankruptcy or reorganization of any of IMS Health,
the IMS Health LLC, IMS AG or CMS or otherwise, all as though such payment had
not been made.

 


SECTION 4. WAIVER.

 

IMS Health hereby waives promptness, presentment, demand, protest, diligence,
and any other notice with respect to any of the Performance Obligations and IMS
Health’s obligations under this Agreement and any requirement that the
Indemnitee exhaust any right or take any action against the IMS Health LLC,
IMS AG or CMS or any other person or entity.

 

7

--------------------------------------------------------------------------------


 


SECTION 5. SUBROGATION.

 


(A)                                  IMS HEALTH UNDERSTANDS THAT THE EXERCISE BY
ANY INDEMNITEE OF CERTAIN RIGHTS AND REMEDIES CONTAINED IN THE INVESTMENT
DOCUMENTS MAY AFFECT OR ELIMINATE IMS HEALTH’S RIGHT OF SUBROGATION AGAINST
IMS AG OR CMS AND THAT IMS HEALTH MAY THEREFORE INCUR A PARTIALLY OR TOTALLY
NONREIMBURSABLE LIABILITY HEREUNDER; NEVERTHELESS, IMS HEALTH HEREBY AUTHORIZES
AND EMPOWERS EACH INDEMNITEE TO EXERCISE ANY RIGHT OR REMEDIES, OR ANY
COMBINATION THEREOF, WHICH MAY THEN BE AVAILABLE EVEN IF THE EFFECT OF SUCH
EXERCISE IS TO AFFECT OR ELIMINATE IMS HEALTH’S RIGHT OF SUBROGATION AS
AFORESAID, SINCE IT IS THE INTENT AND PURPOSE OF IMS HEALTH THAT THE OBLIGATIONS
OF IMS HEALTH HEREUNDER SHALL BE ABSOLUTE, INDEPENDENT AND UNCONDITIONAL UNDER
ANY AND ALL CIRCUMSTANCES.

 


(B)                                 IMS HEALTH SHALL NOT EXERCISE ANY RIGHTS
WHICH IT MAY ACQUIRE BY WAY OF SUBROGATION UNDER THIS AGREEMENT, BY ANY PAYMENT
MADE HEREUNDER OR OTHERWISE, UNTIL ALL THE PERFORMANCE OBLIGATIONS SHALL HAVE
BEEN INDEFEASIBLY PAID IN FULL IN CASH OR PERFORMED IN FULL. IF ANY AMOUNT SHALL
BE PAID TO IMS HEALTH ON ACCOUNT OF SUCH SUBROGATION RIGHTS AT ANY TIME WHEN ALL
THE PERFORMANCE OBLIGATIONS SHALL NOT HAVE BEEN PAID IN FULL IN CASH, SUCH
AMOUNT SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE INDEMNITEE AND SHALL
FORTHWITH BE PAID TO THE INDEMNITEE TO BE CREDITED AND APPLIED TO THE
PERFORMANCE OBLIGATIONS, WHETHER MATURED OR UNMATURED, IN ACCORDANCE WITH THE
TERMS OF THE INVESTMENT DOCUMENTS. IF (I) IMS HEALTH SHALL MAKE PAYMENT TO THE
INDEMNITEE OF ALL OR ANY PART OF THE PERFORMANCE OBLIGATIONS AND (II) ALL THE
PERFORMANCE OBLIGATIONS SHALL BE PAID IN FULL IN CASH, THE INDEMNITEE SHALL, AT
IMS HEALTH’S REQUEST AND EXPENSE, EXECUTE AND DELIVER TO IMS HEALTH APPROPRIATE
DOCUMENTS, WITHOUT RECOURSE AND WITHOUT REPRESENTATION OR WARRANTY, NECESSARY TO
EVIDENCE THE TRANSFER BY SUBROGATION TO IMS HEALTH OF AN INTEREST IN THE
PERFORMANCE OBLIGATIONS RESULTING FROM SUCH PAYMENT BY IMS HEALTH.


 


SECTION 6. COSTS OF ENFORCEMENT.

 

IMS Health hereby agrees to pay any and all reasonable out-of-pocket costs and
expenses (including attorneys’ fees and expenses) incurred by any Indemnitee in
maintaining and enforcing any rights under this Agreement.

 


SECTION 7. REPRESENTATIONS AND WARRANTIES.

 

IMS Health hereby represents and warrants as follows:

 


(A)                                  EXISTENCE AND POWER.  EACH OF IMS HEALTH
AND ITS MATERIAL SUBSIDIARIES (I) IS A CORPORATION DULY ORGANIZED AND VALIDLY
EXISTING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION (OR, IN THE
CASE OF A SUBSIDIARY THAT IS NOT A CORPORATION, IS A PARTNERSHIP OR OTHER ENTITY
DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION); (II) HAS ALL CORPORATE OR PARTNERSHIP POWER (AS APPLICABLE), AND
HAS ALL MATERIAL PERMITS, NECESSARY TO OWN ITS ASSETS AND CARRY ON ITS BUSINESS
AS NOW BEING OR AS PROPOSED TO BE CONDUCTED; AND (III) IS QUALIFIED TO DO
BUSINESS AS A FOREIGN CORPORATION IN ALL JURISDICTIONS IN WHICH THE NATURE OF
THE BUSINESS CONDUCTED BY IT MAKES SUCH QUALIFICATION NECESSARY AND WHERE
FAILURE TO SO QUALIFY WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE CONSOLIDATED
FINANCIAL CONDITION, OPERATIONS, BUSINESS, OR PROSPECTS OF IMS HEALTH AND ITS
CONSOLIDATED SUBSIDIARIES, TAKEN AS A WHOLE.

 

8

--------------------------------------------------------------------------------


 


(B)                                 AUTHORITY; VALIDITY.  IMS HEALTH HAS ALL
NECESSARY CORPORATE POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT; THE EXECUTION, DELIVERY AND PERFORMANCE BY IMS
HEALTH OF THIS AGREEMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION ON ITS PART; AND THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND
DELIVERED BY IMS HEALTH AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION
OF IMS HEALTH, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


(C)                                  CONFLICTS; CONSENTS.  NONE OF THE EXECUTION
AND DELIVERY BY IMS HEALTH OF THIS AGREEMENT, THE CONSUMMATION BY IMS HEALTH OF
THE TRANSACTIONS CONTEMPLATED HEREIN AND COMPLIANCE BY IMS HEALTH WITH THE TERMS
AND PROVISIONS HEREOF WILL CONFLICT WITH OR RESULT IN A BREACH OF, OR REQUIRE
ANY CONSENT UNDER, THE CHARTER OR BY-LAWS OF IMS HEALTH, OR ANY APPLICABLE LEGAL
RESTRICTION, OR ANY ORDER, WRIT, INJUNCTION OR DECREE OF ANY GOVERNMENTAL
AUTHORITY, OR ANY AGREEMENT OR INSTRUMENT TO WHICH IMS HEALTH IS A PARTY OR BY
WHICH IT IS BOUND OR TO WHICH IT IS SUBJECT, OR CONSTITUTE A DEFAULT UNDER ANY
SUCH AGREEMENT OR INSTRUMENT, EXCEPT ANY CONFLICT, BREACH, OR DEFAULT THAT WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT ON IMS HEALTH OR ANY CONSENT THAT, IF NOT
OBTAINED, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON IMS HEALTH.


 


(D)                                 APPROVALS.  NO WAIVER, CONSENT OR APPROVAL
BY, NOTIFICATION OF OR FILING WITH, OR ANY OTHER ACTION BY, ANY PERSON IS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY IMS
HEALTH OF THIS AGREEMENT OR THE CONSUMMATION BY IMS HEALTH OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


(E)                                  PENSION PLANS.  IMS HEALTH AND ITS ERISA
AFFILIATES HAVE FULFILLED THEIR RESPECTIVE OBLIGATIONS UNDER THE MINIMUM FUNDING
STANDARDS OF ERISA AND THE CODE WITH RESPECT TO EACH PLAN AND ARE IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH THE PRESENTLY APPLICABLE PROVISIONS OF ERISA AND
THE CODE, AND HAVE NOT INCURRED ANY LIABILITY TO THE PENSION BENEFIT GUARANTY
CORPORATION OR ANY PLAN OR MULTIEMPLOYER PLAN (OTHER THAN TO MAKE CONTRIBUTIONS
IN THE ORDINARY COURSE OF BUSINESS).


 


(F)                                    LITIGATION.  EXCEPT AS STATED IN IMS
HEALTH’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2004, THERE
IS NO ACTION, SUIT OR PROCEEDING PENDING AGAINST, OR TO THE BEST KNOWLEDGE OF
IMS HEALTH, THREATENED AGAINST OR AFFECTING, IMS HEALTH OR ANY OF ITS ASSETS,
BEFORE OR BY ANY GOVERNMENTAL AUTHORITY IN WHICH THERE IS A REASONABLE
POSSIBILITY OF AN ADVERSE DECISION WHICH WOULD (I) MATERIALLY ADVERSELY AFFECT
THE BUSINESS, FINANCIAL POSITION, RESULTS OF OPERATIONS OR PROSPECTS OF IMS
HEALTH, OR (II) AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.


 


(G)                                 INVESTMENT COMPANY ACT.  NEITHER IMS HEALTH
NOR ANY OF ITS SUBSIDIARIES IS AN “INVESTMENT COMPANY”, OR A COMPANY
“CONTROLLED” BY AN “INVESTMENT COMPANY”, WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.


 


(H)                                 PUBLIC UTILITY HOLDING COMPANY ACT.  NEITHER
IMS HEALTH NOR ANY OF ITS SUBSIDIARIES IS A “HOLDING COMPANY”, OR AN “AFFILIATE”
OF A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY”, WITHIN
THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.

 

9

--------------------------------------------------------------------------------


 


(I)                                     OBLIGATIONS PARI PASSU.  THE OBLIGATIONS
OF IMS HEALTH UNDER THIS AGREEMENT DO RANK AND WILL RANK AT LEAST PARI PASSU IN
PRIORITY OF PAYMENT WITH ALL OTHER UNSECURED INDEBTEDNESS OF IMS HEALTH WHICH IS
NOT SUBJECT TO ANY SUBORDINATION PROVISIONS.


 


(J)                                     SOLVENCY.  IMS HEALTH WAS SOLVENT
IMMEDIATELY PRIOR TO THE EXECUTION OF THIS AGREEMENT AND WILL NOT, AS A RESULT
OF THE TRANSACTIONS CONTEMPLATED HEREBY, BE RENDERED INSOLVENT.


 


SECTION 8. COVENANTS.

 

IMS Health covenants and agrees that, until the payment by it in full of all
amounts payable by it hereunder, it will, unless the Indemnitee shall otherwise
consent in writing:

 

(A)                                  FINANCIAL STATEMENTS.  IMS HEALTH SHALL
DELIVER TO EACH CLASS A MEMBER:

 

(I)                                     AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN FIFTY (50) DAYS AFTER THE END OF EACH QUARTERLY FISCAL PERIOD (OTHER THAN
THE FINAL QUARTERLY PERIOD) OF EACH FISCAL YEAR OF IMS HEALTH,  CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS OF IMS HEALTH AND ITS CONSOLIDATED
SUBSIDIARIES FOR SUCH PERIOD AND FOR THE PERIOD FROM THE BEGINNING OF THE
RESPECTIVE FISCAL YEAR TO THE END OF SUCH PERIOD, AND THE RELATED CONSOLIDATED
STATEMENT OF FINANCIAL POSITION AS AT THE END OF SUCH PERIOD, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM THE CORRESPONDING CONSOLIDATED FINANCIAL
STATEMENTS FOR THE CORRESPONDING PERIOD IN THE PRECEDING FISCAL YEAR;

 

(II)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN NINETY-FIVE (95) DAYS AFTER THE END OF EACH FISCAL YEAR OF IMS HEALTH,
CONSOLIDATED STATEMENTS OF INCOME, CASH FLOWS AND STOCKHOLDERS’ EQUITY OF IMS
HEALTH AND ITS CONSOLIDATED SUBSIDIARIES OF SUCH YEAR AND THE RELATED
CONSOLIDATED STATEMENT OF FINANCIAL POSITION AS AT THE END OF SUCH YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE CORRESPONDING CONSOLIDATED FINANCIAL
STATEMENTS FOR THE PRECEDING FISCAL YEAR, AND ACCOMPANIED BY AN UNQUALIFIED
OPINION THEREON OF PRICEWATERHOUSECOOPERS LLP OR ANY OTHER INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING, WHICH OPINION SHALL STATE
THAT SAID CONSOLIDATED FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL MATERIAL
RESPECTS THE CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF IMS
HEALTH AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF, AND FOR, SUCH FISCAL
YEAR;

 

(III)                               PROMPTLY UPON THEIR BECOMING AVAILABLE,
COPIES OF ALL REGISTRATION STATEMENTS AND REGULAR PERIODIC REPORTS (OTHER THAN
REGISTRATION STATEMENTS FILED ON FORM S-8 AND PRICING SUPPLEMENTS), IF ANY,
WHICH IMS HEALTH SHALL HAVE FILED WITH THE U.S. SECURITIES AND EXCHANGE
COMMISSION (OR ANY GOVERNMENTAL AUTHORITY SUBSTITUTED THEREFOR) OR ANY NATIONAL
SECURITIES EXCHANGE; AND

 

(IV)                              PROMPTLY UPON THE MAILING THEREOF TO THE
SHAREHOLDERS OF IMS HEALTH GENERALLY, COPIES OF ALL REPORTS AND PROXY STATEMENTS
SO MAILED.

 

10

--------------------------------------------------------------------------------


 

IMS Health will be deemed to have complied with the requirements of
Section 8(a)(i) hereof if within 50 days after the end of each quarter (other
than the final quarter) of each of its fiscal years, a copy of IMS Health’s
Form 10-Q as filed with the Securities and Exchange Commission with respect to
such quarter is furnished to each Class A Member, and IMS Health will be deemed
to have complied with the requirements of Section 8(a)(ii) hereof if within 95
days after the end of each of its fiscal years, a copy of IMS Health’s Annual
Report and Form 10-K as filed with the Securities and Exchange Commission with
respect to such year is furnished to each Class A Member.

 

(B)                                             CORPORATE EXISTENCE, ETC.  IMS
HEALTH WILL, AND WILL CAUSE EACH OF ITS MATERIAL SUBSIDIARIES TO: (I) PRESERVE
AND MAINTAIN ITS LEGAL EXISTENCE AND MAINTAIN ITS GOOD STANDING IN THE
JURISDICTION OF ITS INCORPORATION OR ORGANIZATION AND IN EACH OTHER JURISDICTION
IN WHICH THE FAILURE TO DO SO COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE FINANCIAL CONDITION OF IMS HEALTH AND ITS MATERIAL
SUBSIDIARIES, TAKEN AS A WHOLE (PROVIDED THAT NOTHING IN THIS SECTION 8(B) SHALL
PROHIBIT ANY TRANSACTION EXPRESSLY PERMITTED UNDER SECTION 8(D) HEREOF);
(II) COMPLY IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF ALL APPLICABLE
LEGAL RESTRICTIONS OTHER THAN THOSE THE NON-COMPLIANCE WITH WHICH WOULD NOT HAVE
A MATERIAL ADVERSE EFFECT ON THE BUSINESS, PROPERTY, CONDITION (FINANCIAL OR
OTHERWISE) OF IMS HEALTH AND ITS MATERIAL SUBSIDIARIES, TAKEN AS A WHOLE; AND
(III) PAY AND DISCHARGE ALL TAXES IMPOSED ON IT OR ON ITS INCOME OR PROFITS OR
ON ANY OF ITS PROPERTY PRIOR TO THE DATE ON WHICH PENALTIES ATTACH THERETO,
EXCEPT FOR ANY SUCH TAX THE PAYMENT OF WHICH IS BEING CONTESTED IN GOOD FAITH
AND BY PROPER PROCEEDINGS OR AGAINST WHICH ADEQUATE RESERVES ARE BEING
MAINTAINED.

 

(C)                                  MERGERS.  IMS HEALTH SHALL NOT CONSOLIDATE
WITH OR MERGE INTO ANY OTHER PERSON OR CONVEY, TRANSFER OR LEASE ITS PROPERTIES
AND ASSETS SUBSTANTIALLY AS AN ENTIRETY TO ANY PERSON, UNLESS THE PERSON FORMED
BY SUCH CONSOLIDATION OR INTO WHICH IMS HEALTH IS MERGED OR THE PERSON WHICH
ACQUIRES BY CONVEYANCE OR TRANSFER, OR WHICH LEASES THE PROPERTIES AND ASSETS OF
IMS HEALTH SUBSTANTIALLY AS AN ENTIRETY EXPRESSLY ASSUMES IN WRITING THE DUE AND
PUNCTUAL PAYMENT OF ALL OBLIGATIONS AND THE PERFORMANCE OF EVERY OBLIGATION OF
IMS HEALTH TO BE PAID OR PERFORMED HEREUNDER.

 

(D)                                 LIENS, ETC.  IMS HEALTH WILL NOT, NOR WILL
IT PERMIT ANY SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN
UPON ANY OF ITS ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT:

 

(I)                                     LIENS EXISTING ON THE DATE HEREOF, WHICH
ARE REFLECTED IN THE BALANCE SHEET REFERRED TO IN SECTION 8(A)(I) HEREOF OR THE
FOOTNOTES THERETO; AND RENEWALS, EXTENSIONS AND CONTINUATIONS THEREOF, PROVIDED
THAT SUCH RENEWALS, EXTENSIONS AND CONTINUATIONS SHALL NOT (A) INCREASE THE
AMOUNT OF INDEBTEDNESS SECURED THEREBY, OR (B) EXTEND THE COVERAGE THEREOF
BEYOND THE ORIGINAL COVERAGE OF SUCH LIEN;

 

(II)                                  LIENS FOR TAXES, ASSESSMENTS OR OTHER
GOVERNMENTAL CHARGES NOT YET DELINQUENT OR BEING CONTESTED IN GOOD FAITH AND BY
APPROPRIATE PROCEEDINGS; LIENS IN CONNECTION WITH WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE OR OTHER SOCIAL SECURITY OBLIGATIONS; LIENS SECURING THE
PERFORMANCE OF BIDS, TENDERS,

 

11

--------------------------------------------------------------------------------


 

CONTRACTS, SURETY AND APPEAL BONDS; LIENS TO SECURE PROGRESS OR PARTIAL PAYMENTS
AND OTHER LIENS OF LIKE NATURE ARISING IN THE ORDINARY COURSE OF BUSINESS;
MECHANICS’, WORKMEN’S, MATERIALMEN’S OR OTHER LIKE LIENS ARISING IN THE ORDINARY
COURSE OF BUSINESS IN RESPECT OF OBLIGATIONS WHICH ARE NOT YET DUE OR WHICH ARE
BEING CONTESTED IN GOOD FAITH; AND OTHER LIENS ARISING IN THE ORDINARY COURSE OF
BUSINESS AND INCIDENTAL TO THE CONDUCT OF THE BUSINESS OF IMS HEALTH OR SUCH
SUBSIDIARY OR TO THE OWNERSHIP OF ITS PROPERTIES OR ASSETS, WHICH WERE NOT
INCURRED IN CONNECTION WITH THE BORROWING OF MONEY AND WHICH DO NOT MATERIALLY
DETRACT FROM THE VALUE OF ITS PROPERTIES OR ASSETS OR MATERIALLY AFFECT THE USE
THEREOF IN THE OPERATION OF ITS BUSINESS;

 

(III)                               LIENS IN RESPECT OF JUDGMENTS AND AWARDS TO
THE EXTENT THAT SUCH JUDGMENTS OR AWARDS ARE BEING CONTESTED IN GOOD FAITH AND
ADEQUATE INSURANCE OR APPROPRIATE RESERVES ARE MAINTAINED WITH RESPECT THERETO
ON THE BOOKS OF IMS HEALTH TO THE EXTENT REQUIRED BY GAAP AND SO LONG AS
EXECUTION IS NOT LEVIED THEREUNDER;

 

(IV)                              LIENS ON PROPERTY ACQUIRED AFTER THE DATE
HEREOF WHICH LIENS EXISTED WHEN SUCH PROPERTY WAS ACQUIRED, AND EXTENSIONS AND
RENEWALS OF SUCH LIENS; PROVIDED THAT NO SUCH EXTENSION OR RENEWAL SHALL
INCREASE THE AGGREGATE AMOUNT OF INDEBTEDNESS SECURED THEREBY, NOR ADD TO THE
PROPERTY SUBJECT TO SUCH LIEN;

 

(V)                                 ANY LIEN ON ANY ASSET SECURING INDEBTEDNESS
INCURRED OR ASSUMED FOR THE PURPOSE OF FINANCING ALL OR ANY PART OF THE COST OF
ACQUIRING OR IMPROVING SUCH ASSET; PROVIDED THAT SUCH LIEN ATTACHES TO SUCH
ASSET CONCURRENTLY WITH OR WITHIN 120 DAYS AFTER THE ACQUISITION OR COMPLETION
OF THE IMPROVEMENT THEREOF;

 

(VI)                              OTHER LIENS INCURRED BY IMS HEALTH IN THE
ORDINARY COURSE OF ITS BUSINESS, PROVIDED THAT THE AGGREGATE AMOUNT OF
INDEBTEDNESS SECURED BY ALL LIENS PERMITTED BY THIS CLAUSE (VI) SHALL NOT EXCEED
$20,000,000 IN THE AGGREGATE;

 

(VII)                           ZONING RESTRICTIONS, EASEMENTS, LICENSES,
RESERVATIONS, PROVISIONS, COVENANTS, CONDITIONS, WAIVERS, RESTRICTIONS ON THE
USE OF PROPERTY OR MINOR IRREGULARITIES OF TITLE WHICH DO NOT IN THE AGGREGATE
MATERIALLY DETRACT FROM THE VALUE OF ITS PROPERTY OR ASSETS OR MATERIALLY IMPAIR
THE USE THEREOF IN THE OPERATIONS, BUSINESS OR PROSPECTS OF IMS HEALTH OR ITS
SUBSIDIARIES;

 

(VIII)                        LIENS ON THE PROPERTY OR ASSETS OF ANY SUBSIDIARY
IN FAVOR OF IMS HEALTH OR ANY WHOLLY OWNED SUBSIDIARY; AND

 

(IX)                                LIENS ON UNRESTRICTED MARGIN STOCK.

 


SECTION 9. IMS HEALTH EVENTS.

 

For purposes of this Agreement, an “IMS Health Event” shall occur:

 

12

--------------------------------------------------------------------------------


 

(A)                                  UPON A MATERIAL BREACH OF ANY MATERIAL
REPRESENTATION OR WARRANTY CONTAINED HEREIN;

 

(B)                                 IF AND WHEN IMS HEALTH OR ANY OF ITS
SUBSIDIARIES SHALL (I) FAIL TO MAKE ANY PAYMENT OF PRINCIPAL OF OR INTEREST ON
ANY INDEBTEDNESS OF IMS HEALTH OR ANY SUBSIDIARY WHEN DUE (WHETHER AT STATED
MATURITY, BY ACCELERATION, ON DEMAND OR OTHERWISE AFTER GIVING EFFECT TO ANY
APPLICABLE GRACE PERIOD), (II) FAIL TO OBSERVE OR PERFORM ANY COVENANT OR
AGREEMENT CONTAINED IN ANY AGREEMENT OR INSTRUMENT (EXISTING ON THE DATE HEREOF
OR ENTERED INTO HEREAFTER, IN EACH CASE, WITHOUT GIVING EFFECT TO ANY AMENDMENT,
SUPPLEMENT OR OTHER MODIFICATION THERETO AFTER THE DATE HEREOF, UNLESS EACH
CLASS A MEMBER HAS CONSENTED IN WRITING TO ANY SUCH AMENDMENT, SUPPLEMENT OR
OTHER MODIFICATION) RELATING TO ANY INDEBTEDNESS OF, OR GUARANTEED BY, IMS
HEALTH OR ANY SUBSIDIARY WITHIN ANY APPLICABLE GRACE PERIOD, OR ANY OTHER EVENT
(OTHER THAN A VOLUNTARY SALE OR TRANSFER OF PROPERTY OR ASSETS SECURING ANY
INDEBTEDNESS) SHALL OCCUR IF THE EFFECT OF SUCH FAILURE OR OTHER EVENT IS TO
CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS (OR A TRUSTEE OR
AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS) TO CAUSE (DETERMINED WITHOUT REGARD
TO WHETHER ANY NOTICE IS REQUIRED), ANY SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO
ITS STATED MATURITY OR (III) HAVE ANY INDEBTEDNESS OF IMS HEALTH OR ANY OF ITS
SUBSIDIARIES DECLARED TO BE DUE AND PAYABLE, OR REQUIRED TO BE PREPAID OTHER
THAN BY A REGULARLY SCHEDULED REQUIRED PREPAYMENT, PRIOR TO THE STATED MATURITY
THEREOF; PROVIDED THAT IT SHALL NOT CONSTITUTE A IMS HEALTH EVENT PURSUANT
HERETO UNLESS THE AGGREGATE AMOUNT OF ALL INDEBTEDNESS REFERRED TO IN EACH OF
CLAUSE (I), (II) OR (III) ABOVE EXCEEDS $50,000,000 AT ANY ONE TIME; OR

 

(C)                                  IF AND WHEN (I) ANY PERSON OR GROUP (AS
SUCH TERM IS DEFINED IN SECTION 13(D) OF THE 1934 ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER, ALL AS IN EFFECT ON THE DATE HEREOF) SHALL
ATTAIN OR ACQUIRE CONTROL OF IMS HEALTH OR (II) AT ANY TIME OR DURING ANY
CALENDAR YEAR, MORE THAN 50% OF THE FULL BOARD OF DIRECTORS OF IMS HEALTH SHALL
HAVE RESIGNED OR RETIRED OR BEEN REMOVED OR REPLACED; PROVIDED THAT A VACANCY ON
THE BOARD OF DIRECTORS THAT IS CREATED OR FILLED AS A RESULT OF THE DEATH,
DISABILITY, RESIGNATION OR RETIREMENT OF A DIRECTOR SHALL NOT BE INCLUDED IN ANY
DETERMINATION OF WHETHER A IMS HEALTH EVENT HAS OCCURRED PURSUANT TO THIS
SUBPARAGRAPH (C) TO THE EXTENT THAT, IF SUCH VACANCY IS FILLED, IT IS FILLED BY
A SUCCESSOR DIRECTOR ELECTED OR DESIGNATED BY A MAJORITY OF THOSE DIRECTORS WHO
EITHER (A) WERE DIRECTORS AT THE COMMENCEMENT OF SUCH YEAR OR (B) WERE APPOINTED
BY PERSONS WHO WERE THEMSELVES DIRECTORS AT THE COMMENCEMENT OF SUCH YEAR.

 


SECTION 10. AMENDMENTS, ETC

 

No amendment or waiver of any provision of this Agreement, and no consent to any
departure by IMS Health herefrom, shall in any event be effective unless the
same shall be in writing and signed by each Class A Member and then such waiver
or consent shall be effective only against the Class A Member signing the same
and only in the specific instance and for the specific purpose for which given.

 

13

--------------------------------------------------------------------------------


 


SECTION 11. ADDRESSES FOR NOTICES.

 

All notices and other communications provided for hereunder shall be in writing
(including telecopier, telegraphic, telex or cable communication, and in each
such case only if a copy thereof is promptly provided by mail) and mailed,
telecopied, telegraphed, telexed, cabled or delivered to it, if to IMS Health,
at its address at 1499 Post Road, Fairfield, Connecticut 06824, Attention:
General Counsel (Facsimile: (203) 319-4552), and if to any Class A Member, at
such Class A Member’s address referred to in the Operating Agreement or
otherwise provided to IMS Health, with copies to such Persons as IMS Health or
any Indemnitee may specify by notice to each other from time to time. All such
notices and other communications shall, when mailed, telecopied, telegraphed,
telexed, cabled, or delivered, be effective when received.

 


SECTION 12. NO WAIVER; REMEDIES.

 

No failure on the part of any Indemnitee to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 


SECTION 13. ACCOUNTING TERMS.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP consistently applied, except as otherwise stated herein.

 


SECTION 14. ASSIGNMENT.

 

This Agreement shall (i) be binding upon IMS Health and its successors, and
(ii) inure to the sole and exclusive benefit of, and be enforceable by, each
Indemnitee (each of whom or which shall be deemed a third party beneficiary of
this Agreement) and each Indemnitee’s successors, transferees and assigns. No
other Person shall be entitled to any benefit hereunder.

 


SECTION 15. SEVERABILITY.

 

If any one or more provisions contained in this Agreement shall, for any reason,
be held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Agreement, but this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 


SECTION 16. GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

 


SECTION 17. WAIVER OF JURY TRIAL.

 

IMS Health irrevocably waives to the extent permitted by law all rights to trial
by jury in any action, proceeding or counterclaim arising out of or relating to
this Agreement.

 

14

--------------------------------------------------------------------------------


 


SECTION 18. SCOPE OF AGREEMENT; TERMINATION.

 

This Agreement constitutes the entire agreement of IMS Health and supersedes all
prior written and oral agreements and understandings with respect to the subject
matter hereof between and among IMS Health and any Indemnitee. IMS Health’s
obligations hereunder shall continue in full force and effect until the earlier
to occur of:

 


(I)                                     THE DATE ON WHICH ALL OF THE PERFORMANCE
OBLIGATIONS HAVE BEEN PERFORMED IN FULL; OR

 


(II)                                  THE DATE ON WHICH THE CERTIFICATE OF
CANCELLATION OF THE CERTIFICATE OF FORMATION OF IMS HEALTH LLC IS FILED WITH THE
SECRETARY OF STATE OF THE STATE OF DELAWARE;

 

provided, however, that this Agreement shall continue in full force and effect
for all Performance Obligations accrued with respect to the period up to and
including the date of termination of this Agreement.

 


SECTION 19. SURVIVAL.


 

Without prejudice to the survival of any other agreement of IMS Health
hereunder, the agreements and obligations of IMS Health contained in this
Agreement shall survive (a) the completion of performance by IMS AG and CMS of
their respective Performance Obligations, (b) Transfer (whether or not such
Transfer was a Permitted Transfer) by IMS AG and CMS of all or any portion of
their respective Interests in the IMS Health LLC, (c) any termination of
IMS AG’s or CMS’ status as a member pursuant to the Operating Agreement, and
(d) any Indemnitee’s terminating or changing its status in relation to the IMS
Health LLC.

 

[Signatures follow on the next page]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of 9:05 A.M.
on the date first above written.

 

 

 

IMS HEALTH INCORPORATED

 

 

 

 

 

By

/s/ Robert H. Steinfeld

 

 

 

Name:

Robert H. Steinfeld

 

 

Title:

Senior Vice President, General Counsel
& Corporate Secretary

 

 

Acknowledged and Agreed

 

as of the date first above written:

 

 

 

UTRECHT-AMERICA FINANCE CO.

 

 

 

 

 

By

/s/ Nancy J. McIver

 

 

 

Name: Nancy J. McIver

 

 

Title:   Vice President

 

 

 

 

 

 

 

By

/s/ J.W. den Baas

 

 

 

Name: J.W. den Baas

 

 

Title:   Vice President

 

 

 

 

EDAM, L.L.C.

 

By

Merel Corp.

 

 

Its Managing Member

 

 

 

 

 

 

 

By

/s/ Kevin Moclair

 

 

 

Name: Kevin Moclair

 

 

Title:

 

 

 

 

 

 

 

By

/s/ J.W. den Baas

 

 

 

Name: J.W. den Baas

 

 

Title:   Vice President

 

 

THIS IS THE SIGNATURE PAGE TO THE THIRD AMENDED AND RESTATED GUARANTY (2005)
MADE BY IMS HEALTH INCORPORATED

 

--------------------------------------------------------------------------------